Exhibit 10.1

[gnhhp1qayvud000001.jpg] 

April 2, 2019

Acadia Realty Limited Partnership

411 Theodore Fremd Ave, Ste. 300

Rye, NY 10580

 

First Amendment to Credit Agreement

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 20, 2018, by and among Acadia Realty Limited Partnership, a Delaware
limited partnership (the “Borrower”), Acadia Realty Trust, a Maryland real
estate investment trust (the “REIT”) and certain subsidiaries of the Borrower
from time to time party thereto, as guarantors, the Lenders and L/C Issuers from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and Swing Line Lender (as heretofore amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”).  Any term
used herein and not otherwise defined herein shall have the meaning assigned to
such term in the Credit Agreement.

 

In accordance with the provisions of Section 11.01 of the Credit Agreement, the
Administrative Agent, with the consent of the Borrower, hereby amends Section
5.21(b) of the Credit Agreement in its entirety to read as follows:

(b)

At least one class of common Equity Interests of the REIT is listed on the New
York Stock Exchange or the NASDAQ Stock Market.

 

This amendment agreement (this “Amendment”) shall become effective as of the
date first above written upon receipt by the Administrative Agent of duly
executed counterparts to this Amendment by all parties hereto.  

Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed.  

Nothing contained in this Amendment shall constitute a waiver of any right,
power or remedy of the Administrative Agent or any Lender under the Credit
Agreement or any other Loan Document.  Except to the extent hereby amended,
waived or modified, nothing contained in this Amendment shall constitute an
amendment, modification or waiver of the Credit Agreement or any other Loan
Document.

[gnhhp1qayvud000002.jpg] 

--------------------------------------------------------------------------------

 

The Borrower acknowledges and agrees that this Amendment constitutes a Loan
Document. Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
each other Loan Document (and the other documents and instruments delivered
pursuant to or in connection therewith) to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import, shall mean and be a reference to the Credit
Agreement as modified hereby and as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

/s/ Jeffrey L. Phelps
Name: Jeffrey L. Phelps
Title: Senior Vice President

 

CONSENTED AND AGREED:

ACADIA REALTY LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  ACADIA REALTY TRUST, its General Partner

By:/s/ John Gottfried

Name:  John Gottfried

Title:  SVP & Chief Financial Officer   

 

[gnhhp1qayvud000002.jpg]Signature Page to Acadia Letter Amendment (Amendment #1)